
	

113 HRES 44 IH: Expressing the sense of the House of Representatives that Federal laboratories have been and continue to be on the cutting edge of scientific and technological advancement and supporting the designation of 2013 as the “Year of the Federal Lab”.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Fattah (for
			 himself, Mr. Hultgren, and
			 Mr. Ben Ray Luján of New Mexico)
			 submitted the following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Federal laboratories have been and continue to be on the
		  cutting edge of scientific and technological advancement and supporting the
		  designation of 2013 as the Year of the Federal
		  Lab.
	
	
		Whereas a Federal laboratory is defined as any laboratory,
			 federally funded research and development center, or center that is owned,
			 leased, or otherwise used by a Federal agency and funded by the Federal
			 Government;
		Whereas the national network of Federal laboratories
			 should be commended for the unique role they have had in countless innovations
			 and advances in the areas of environment, health, national security, and the
			 basic sciences;
		Whereas technological progress is responsible for up to
			 half the growth of the United States economy and is the principal driving force
			 behind long-term economic growth and increases in our standard of
			 living;
		Whereas federally supported research and development has
			 led to new products and processes for the commercial marketplace, including
			 antibiotics, plastics, airplanes, computers, microwaves, and bioengineered
			 drugs;
		Whereas Federal laboratories frequently partner with State
			 and local governments and regional organizations to transfer technology to the
			 private sector;
		Whereas earning prestigious national and international
			 awards for their research and technology transfer efforts, Federal laboratories
			 lead the way in cutting-edge science and technology;
		Whereas the innovations that are produced at the Nation’s
			 Federal laboratories fuel economic growth by creating new industries,
			 companies, and jobs;
		Whereas since the United States global leadership and
			 national security is dependent on innovation and new industries, the work of
			 the Nation’s network of Federal laboratories is essential to the Nation’s
			 continued prosperity; and
		Whereas 2013 would be an appropriate year to designate as
			 the Year of the Federal Lab: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of the Year
			 of the Federal Lab in celebration of all of the work and
			 accomplishments of the national network of Federal laboratories;
			(2)recognizes that
			 one key to maintaining United States innovation and competitiveness in a global
			 economy is to continue to support federally sponsored research and
			 development;
			(3)acknowledges that
			 the knowledge base, technologies, and techniques generated in the Federal
			 laboratory system serve as a foundation for additional commercially relevant
			 efforts in the private sector;
			(4)commits to find
			 ways to increase Federal investment in the network of Federal laboratories in
			 order to increase support of federally sponsored research and development;
			 and
			(5)encourages the
			 laboratories, the executive branch agencies, and Congress to hold educational
			 and outreach events during the Year of the Federal Lab to make
			 the public more aware of the work of the Nation’s network of Federal
			 laboratories.
			
